Dillard, Judge.
In St. Simons Waterfront, LLC v. Hunter, Maclean, Exley & Dunn, P.C., 293 Ga. 419 (746 SE2d 98) (2013), the Supreme Court of Georgia vacated our previous decision in Hunter, Maclean, Exley & Dunn, P.C. v. St. Simons Waterfront, LLC, 317 Ga. App. 1 (730 SE2d 608) (2012), and remanded the case to this Court with direction that we remand to the trial court for further proceedings not inconsistent with the Supreme Court’s opinion. Accordingly, we adopt the judgment of the Supreme Court as our own, vacate the trial court’s decision, and remand the case for further proceedings consistent with the opinion of the Supreme Court.

Judgment vacated and case remanded with direction.


Phipps, C. J., and Ellington, P. J., concur.